Citation Nr: 0841633	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, including pes planus of the right foot and pes 
cavus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


REMAND

The veteran is seeking service connection for a bilateral 
foot disability to include pes planus of the right foot and 
pes cavus of the left foot.  He theorizes that these foot 
problems are due to his service-connected bilateral hip 
disability.  

The record reflects that the veteran has been treated for his 
service-connected bilateral hip bursitis since service.  He 
appears to have diagnosed foot disorders dating from 2003.  
In service, he sought treatment for bilateral foot numbness 
in June 1971, and left foot numbness in November 1971, but no 
chronic disability was noted at separation.  The veteran's 
representative urges that the veteran be afforded an 
examination to specifically determine whether there is any 
causal relationship between a current foot disorder and the 
bilateral hip disability.  Considering the veteran's 
contentions as to the nature of his disability, his current 
diagnoses and the fact that he has a presently service-
connected bilateral hip disability, the Board finds that the 
representative's request is reasonable in the present case.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any current 
foot disorders, including the 
aforementioned pes planus and pes cavus.  
The veteran should be properly notified 
of the examination.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished.  All clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each foot 
disorder found to be present as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or permanently worsened by the 
service-connected bilateral hip disorder.  

The examiner should set forth the 
complete rationale for all opinions 
expressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




